Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in responds to Pre-Appeal conference dated 3/2/2021.
Claims 1-20 are pending.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busch et al. (Busch hereinafter) US Patent Application Publication No. 20110252192 filed Jan. 3, 2011 and published Oct. 13, 2011.

Regarding Claims 1, 9, and 17, Busch disclose a method of managing key-value objects in a content node of a content delivery network (Fig. 1, the delivery network, Box 136 corresponds to the object stores are the key value object, Busch), the method comprising: 
deploying a request handler configuration (FIG 1, box 132 has SQL queries, which are requests. Also para 0026, requests are handled/processed through the object store)  and a key-value object (FIG 1 box 136), wherein the key-value object includes one or more key-value pairs (a key value object, such as those stored in box 136 are the pairing of a key and a value) and wherein the request handler configuration calls, in response to a content request (para 0017, lines 7-14) from an end user device (FIG 1, clients 50) , the key-value object using a key associated with the content request and the key-value object returns a value associated with the key (para 0067, the SQL object store is used to query for items in a queue, such as the queue of key value objects in box 136);
obtaining a command to modify the key-value object (para 0098, containers such as key value object store 136 can receive requests to “evict” (i.e. remove) objects from the container);
	in response to the command, identifying a modification to the key-value object based on the command (para 0098, when containers are operating in cache mode, specific objects can be identified for “eviction” (“algorithms to determine which objects stored in the cache should be evicted”); and

	Also Claims 9, and 17, recites;
	one or more non-transitory computer readable storage media; a processing system communicatively coupled to the one or more non-transitory computer readable storage media (Para. 00135, Busch).
	Regarding Claim 3, 11, and 18, Busch disclose a method wherein the modification to the key-value object comprises a replacement modification to replace a key-value pair in the one or more key-value pairs with a second key-value pair (Para. 0131, Busch).
	Regarding Claims 4, 12, and 19, Busch disclose a method wherein the modification to the key-value object comprises an addition modification to add a key-value pair to the one or more key- value pairs (Para. 0131, wherein increase sequence corresponds to add a key-value, Busch).
	Regarding Claims 5, 13, and 20, Busch disclose a method wherein the modification to the key-value object comprises a removal modification to remove a key-value pair from the one or more key-value pairs (Para. 0079, wherein the deleted object corresponds to remove, Busch).
	Regarding Claims 6 and 14, Busch disclose a method wherein obtaining the command to modify the key-value object comprises receiving, from a management system, the command to modify the key-value object (Para. 0130, wherein the modification performed by the system corresponds to command to modify, Busch).
	Regarding Claims 7, and 15, Busch disclose a method wherein the command to modify the key-value object comprises an application program interface (API) command to modify the key- value object (Para. 0087, wherein the method of providing API to control the data 
	Regarding Claims 8, and 16, Busch disclose a method wherein the one or more key-value pairs comprise one or more country code to domain pairs (Para. 0120 wherein the IP address corresponds to the code as further described in Para. 0143 as a local ISP, Busch).

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (Busch hereinafter) US Patent Application Publication No. 20110252192 filed Jan. 3, 2011 and published Oct. 13, 2011 in view of Bergman et al. (Bergman hereinafter) US Patent Application Publication No. 20150026315 filed July 15,2014.

Regarding Claims 2, and 10, Busch disclose all the limitations as stated above. However, Busch doesn’t explicitly disclose a method wherein the request handler configuration comprises a Varnish configuration language (VCL) configuration. On the other hand, Bergman which an analogous art disclose the request handler configuration comprises a Varnish configuration language as shown in Para. 0041. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 27, 2021